Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00284-CR

                                          Josie L. ALANIZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR1192
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 17, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On February 12, 2019, counsel filed a motion for voluntary dismissal, stating appellant no

longer desires to pursue her appeal. A motion for voluntary dismissal must be signed by the

appellant and his or her attorney. TEX. R. APP. P. 42.2(a). Here, the motion filed by counsel lacked

a signature from appellant. See id. In lieu of appellant’s signature, counsel attached an affidavit,

attesting appellant informed him by telephone that she no longer wishes to pursue the appeal and

wants to file a motion to dismiss; however, he has been unable to obtain appellant’s signature on
                                                                                      04-18-00284-CR


the motion to dismiss because appellant has missed three office appointments and will not accept

his phone calls.

       On February 22, 2019, we ordered the appeal abated and remanded it to the trial court to

determine whether appellant desires to pursue her appeal. See id. R. 38.8(b)(3). On March 22,

2019, the district clerk filed a supplemental clerk’s record containing the trial court’s findings of

fact and conclusions of law. The trial court found counsel to be credible and concluded appellant

no longer wished to pursue her appeal.

       Accordingly, we grant the motion to dismiss, reinstate the appeal on this court’s docket,

and dismiss the appeal. See id.; TEX. R. APP. P. 42.2(a).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-